Mr. Justice Westcott
delivered the opinion of the court.
A trial was had before the Mayor of the City of Pensacola of George Reese for an alleged violation of the ordinances of the city. After conviction and while in the custody of the Marshal the prisoner sued out a writ of habeas corpus before the Judge of the Circuit Court, who discharged him. The City of Pensacola now brings this writ of error in its own name, and not in the name of its officer, the person to whom the writ was issued and the party to the judgment. Even if the writ may be issued at the instance of the city as a party aggrieved by the judgment, although it is not strictly “ a party to such judgment,” as provided by the statute, still we are entirely satisfied that such writ must issue, not in the name of the city, but in the name of the officer, the party to the judgment. The case must be brought here as it was in the Circuit Court. This writ must therefore be dismissed. In the present state of the record, the question whether the city may sue out the writ in the name of its officer, does not arise, and of it we say nothing.
The writ is dismissed.